Citation Nr: 0617774	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD).

2. Entitlement to service connection for carcinoma of the 
hard palate to include as a result of exposure to herbicides.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was before the Board in February 2005.  At that 
time, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in an 
unappealed rating decision dated in June 2001, which became 
final.  Additional evidence submitted subsequent to that 
decision does not raise a reasonable possibility of 
substantiating the veteran's claim as to that disorder.

2.  There is no competent (medical) evidence tending to show 
that adenocarcinoma of the left hard palate claimed to have 
resulted from Agent Orange was demonstrated in service, or 
within the first year after service, or is any way attributed 
to the consequences of herbicide exposure.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed rating 
action of June 2001, which denied service connection for 
PTSD, is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2005).

2.  Adenocarcinoma of the left hard palate was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In this regard, the veteran's claim 
was received in November 2002.  A VCAA notice letter was sent 
to the veteran in November 2002 and complied with the 
specific requirements of VCAA

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  
The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, as well as private and VA treatment records.  
The veteran has not identified any additional evidence 
pertinent to his claims, not already of record and there are 
no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In the recently decided case of Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), the Court held that in order 
to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The June 2001 denial of service connection for PTSD was based 
on the findings that a verifiable stressor had not been 
provided by the veteran, nor was there a diagnosis of PTSD.  
Therefore, pursuant to Kent, it would be necessary for the RO 
to inform the veteran of the need to provide evidence of a 
verifiable stressor, and a diagnosis of PTSD.  In this 
regard, during an informal conference held on March 25, 2004, 
with the veteran and his spouse, the VA Decision Review 
Office explained to the veteran what the terms "new and 
material evidence" meant in regard to his claim.  He was 
told that clarifying evidence regarding alleged stressors as 
well as a current diagnosis of PTSD were necessary.  The 
Board concludes that the procedural requirements of Kent have 
been met, and the Board may move forward in making a 
determination in this claim.

The veteran's claim for entitlement to service connection for 
PTSD was denied by an unappealed RO rating action dated in 
June 2001.

The evidence on file at the time of the June 2001 rating 
decision included the veteran's service personnel records 
which confirmed his assignment to Vietnam from March 1969 to 
March 1970.  His military occupational specialty was listed 
as being a cook. 

Also of record at the time of the June 2001 rating action 
were service medical records, to include a medical 
examination for service separation, all of which were 
negative for findings and/or diagnoses suggestive of any 
psychiatric disability.  On his medical examination for 
service separation in March 1970, a clinical evaluation found 
no psychiatric abnormality.
Also of record in June 2001 were VA out-patient treatment 
records compiled between January 1999 and December 2000.   In 
January 1999, the veteran presented to a VA outpatient 
treatment clinic with complaints of flashbacks, dreams, and 
sleep disorder.  He was referred to a VA mental health clinic 
for assessment of questionable PTSD.  On a VA mental health 
intake evaluation in February 1999, the veteran was assessed 
as having dysthymia.  In April 1999, PTSD was diagnosed by a 
VA mental health clinician and advised to attend PTSD group 
therapy.

On a PTSD questionnaire received in December 1999, the 
veteran listed a number of stressors he felt were responsible 
for his claimed PTSD.  He reported that he was with the 176th 
Aviation, but did not provide any specific details as to his 
battalion or unit.  The veteran reported exposure to incoming 
mortar rounds and resulting casualties in Chu Lai, Vietnam.  

Based on the above, the RO, in June 2001, denied service 
connection for PTSD on the basis that a verifiable in-service 
stressor or a confirmed diagnosis of PTSD had not been 
submitted.  The veteran was notified of that decision and his 
appellate rights.  He did not appeal that decision which is 
final.  38 U.S.C.A. § 7105.  However, the veteran may reopen 
his claim by submitting new and material evidence.  38 
U.S.C.A. § 5108.

New and material evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

The evidence received subsequent to the June 2001 unappealed 
rating decision consists of a VA outpatient treatment record 
dated in December 2000, private treatment records compiled 
between July 2001 and September 2001, and a statement from 
the veteran's private physician dated in October 2005. 

The Board has carefully reviewed the evidence received since 
the June 2001 rating decision.  This evidence shows 
evaluation and treatment provided to the veteran by private 
physicians primarily for cancer of the hard palate.  The VA 
treatment record records the results of an IV urogram 
administered to the veteran in December 2000 for a history of 
microhematuria.  The October 2005 statement from the 
veteran's private physician relates to current treatment 
required by the veteran as a result of his cancer surgery.  
The recently received evidence does not demonstrate that the 
veteran has received any evaluation or treatment for PTSD let 
alone PTSD attributable to a verified in-service stressor.  
Accordingly, the Board finds that the newly submitted 
evidence by itself or when considered with previous evidence 
of record raises no reasonable possibility of substantiating 
the veteran's claim for entitlement to service connection for 
residuals of a left ankle injury.

As no new and material evidence has been submitted, there is 
no basis to reopen a claim for entitlement to service 
connection for PTSD.  

Service connection for carcinoma of the hard palate

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as cancer becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. §§ 3.307(a)(6), 3.313.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted. See 68 Fed. 
Reg. 27630 - 27641 (May 20, 2003); see also 67 Fed. Reg. 
42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 
Fed. Reg. 59232 (November 2, 1999).  In this case, 
adenocarcinoma of the hard palate is not considered a disease 
resulting from herbicide exposure.  

Notwithstanding the foregoing regulations, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation. See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army for a period of 11 months 
and 22 days between March 1969 and March 1970.  Pursuant to 
38 C.F.R. § 3.307(a)(6)(iii), he is therefore presumed to 
have been exposed to one or more herbicide agents during his 
tour of duty in Vietnam, in the absence of affirmative 
evidence to the contrary.

The veteran's service medical records do not demonstrate the 
presence of disability due to a carcinoma of the left hard 
palate.  On his separation examination in March 1970 no 
pertinent abnormality was shown on clinical examination.

Post service, there is no showing of a carcinoma of any kind 
within the one-year period immediately following the 
veteran's discharge from service in March 1970.  In July 
2001, over three decades after his separation from service, 
the veteran was diagnosed with adenocarcinoma of the left 
hard palate was diagnosed.  In September 2001, the veteran 
underwent surgical resection of this lesion.

The veteran claims that he developed carcinoma of the hard 
palate as a result of exposure to Agent Orange in service.    

The Board initially notes that the veteran's adenocarcinoma 
of the hard palate is not listed as a disease that may be 
presumptively service-connected based on the veteran's 
presumed herbicide exposure in Vietnam under the above-noted 
statutory and regulatory criteria.  Therefore service 
connection on a presumptive basis based on exposure to an 
herbicide agent is not warranted.

Furthermore the veteran's adenocarcinoma of the left hard 
palate first appeared three decades after service and is, 
thus, too remote in time from service to support the claim 
that it is related to service on a direct or presumptive 
basis as a chronic disease  under 38 C.F.R. 3.309(a) absent 
competent medical opinion attributing this disorder to 
service.  No medical professional provides findings or 
opinions to that effect.  Here, competent evidence of a nexus 
to service is totally lacking. Rather, it is only the veteran 
himself, who has offered opinions linking his adenocarcinoma 
of the left hard palate to service, and the record does not 
reflect that the veteran has the requisite medical background 
or training so as to render competent his opinions as to 
questions of medical diagnosis or etiology. See Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).

In the absence of a competent (medical) nexus between the 
veteran's service and his adenocarcinoma of the left hard 
palate, a preponderance of the evidence is against 
entitlement to service connection for the claimed disability.  
Accordingly, the appeal must be denied, including on the 
basis of herbicide exposure. In reaching this decision the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b); 
however, as the preponderance of the evidence is against the 
veteran's claims for service connection, such statute is not 
for application in this instance.


ORDER

New and material evidence not having been submitted the claim 
of service connection for PTSD is not reopened.

Service connection for carcinoma of the hard palate to 
include as a result of exposure to herbicides is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


